     Case 5:13-cr-00018-WS-EMT Document 275 Filed 06/01/20 Page 1 of 2



                                                                           Page 1 of 2


                   UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF FLORIDA
                           PANAMA CITY DIVISION




UNITED STATES OF AMERICA,

      Plaintiff,

v.                                                        5:13cr18–WS/EMT

HECTOR HERNANDEZ,                                         5:17cv152–WS/EMT

      Defendant.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 272) docketed February 11, 2020. The magistrate judge recommends that the

defendant's amended motion to vacate, set aside, or correct sentence (ECF No. 260)

be denied. Although he was granted an extension of time to file objections to the

report and recommendation, the defendant has filed no such objections.

      Upon review of the record, this court has determined that the magistrate

judge’s report and recommendation should be adopted.

      Accordingly, it is ORDERED:
     Case 5:13-cr-00018-WS-EMT Document 275 Filed 06/01/20 Page 2 of 2



                                                                          Page 2 of 2


      1. The magistrate judge's report and recommendation (ECF No. 272) is

hereby ADOPTED and incorporated by reference into this order.

      2. The defendant's amended § 2255 motion to vacate, set aside, or correct

sentence (ECF No. 260) is DENIED.

      3. A certificate of appealability is DENIED.

      4. The clerk shall close Case No. 5:17cv152–WS/EMT.

      5. The clerk shall enter judgment stating: "The defendant's amended § 2255

motion to vacate, set aside or correct sentence is DENIED.

      DONE AND ORDERED this           1st    day of    June     , 2020.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
